    Case 1:20-cv-04187-JGK-KHP Document 20 Filed 02/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JOSE ALVARADO,

                     Plaintiff,                 20-cv-4187 (JGK)

          - against -                           ORDER

INDIA ABROAD PUBLICATIONS INC.,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On November 23, 2020, the Clerk of the Court issued a

Certificate of Default as to the defendant INDIA ABROAD

PUBLICATIONS INC. By Order issued on November 30, 2020, the

Court ordered the defendant to show cause by December 11, 2020,

why an order for an entry of default judgment should not be

issued pursuant to Rule 54(b) and Rule 55(b) of the Federal

Rules of Civil Procedure. The plaintiff served the defendant

with the Order and filed proof of service on December 1, 2020.

Because the defendant has failed to respond by the due date, the

plaintiff is entitled to a default judgment as to defendant

INDIA ABROAD PUBLICATIONS INC. The case is referred to the

Magistrate Judge for an inquest on the judgment to be entered.

SO ORDERED.

Dated:    New York, New York
          February 2, 2021           _____/s/ John G. Koeltl________
                                            John G. Koeltl
                                      United States District Judge
